Exhibit Subsidiaries of the Registrant 1. Galena State Bank & Trust, an Illinois state bank with its main office located in Galena, Illinois 2. Dubuque Bank and Trust Company, an Iowa state bank with its main office located in Dubuque, Iowa 2 a. DB&T Insurance, Inc. 2 b. DB&T Community Development Corp. 3. Keokuk Bancshares, Inc. 4. First Community Bank, an Iowa state bank with its main office located in Keokuk, Iowa 5. Riverside Community Bank, an Illinois state bank with its main office located in Rockford, Illinois 6. Citizens Finance Co. 7. Wisconsin Community Bank, a Wisconsin state bank with its main office located in Madison, Wisconsin 8. New Mexico Bank & Trust, a New Mexico state bank with its main office located in Albuquerque, New Mexico 9. Arizona Bank & Trust, an Arizona state bank with its main office located in Phoenix, Arizona 10. Rocky Mountain Bank, a Montana state bank with its main office located in Billings, Montana 11 . Summit Bank & Trust, a Colorado state bank with its main office located in Broomfield, Colorado 12 HTLF Capital Corp. 13. Heartland Financial Statutory Trust III 14. Heartland Financial Statutory Trust IV 15. Heartland Financial Statutory Trust V 16. Heartland Financial Statutory Trust VI 17. Heartland Financial Statutory Trust VII 18. Rocky Mountain Statutory Trust I 19. Heartland Community Development, Inc.
